EXHIBIT 10.3





[logo.jpg]





March 9, 2016

Joseph P. Abbott, Jr.
117 West Avenue
Darien, CT  06820


Dear Joe:

We are pleased to confirm our offer of employment with Houghton Mifflin Harcourt
Publishing Company (the “Company” or “HMH”).  You will work as the Executive
Vice President, Chief Financial Officer of the Company and Houghton Mifflin
Harcourt Company (“Parent”), reporting to the Chief Executive Officer (“CEO”),
working out of the Company’s Boston office. This offer letter summarizes the
compensation and benefits we are offering and contains important information
regarding employment with the Company. We acknowledge the successful completion
of professional reference checks and a background investigation.
The existence of this letter and the terms and conditions of any offer and the
matters contemplated hereby may represent material non-public information and
are to be treated in the strictest confidence and, except as may be required by
applicable law, should not be disclosed by you to any person whatsoever (other
than your representatives who need to know such information and have been
apprised of its confidential nature and agreed to treat such information in
accordance herewith) without the Company's prior written consent.
Your employment will begin on March 14, 2016 or on another date to which we
mutually agree.  You will be compensated with a salary at the rate of $520,000
per annum, subject to applicable payroll taxes and withholdings.  Your base
salary shall be subject to annual review for increases (but not decreases) by
the Parent Board of Directors and/or the Compensation Committee thereof (“Parent
Board”) in its discretion.  Paydays are every other Friday.
You will be eligible to participate in the bonus plan applicable to employees at
your level within the Company. Your target bonus under such bonus plan will be
100% of your base salary paid during the relevant plan year. The Company's bonus
plans, and payment under such plans, are operated at the discretion of the Plan
Administrators and are subject to change from year to year.

Additionally, you will receive an equity award under the terms of Parent’s 2015
Omnibus Incentive Plan (the "Equity Plan") of restricted stock units (“New Hire
RSUs”) with respect to that number of shares of Parent common stock having a
fair market value equal to $500,000 on the grant date.  The New Hire RSUs will
vest in equal installments on each of the first three anniversaries of the date
of the grant, subject to your continued employment with the Company.  The
specific vesting schedule and other terms of the New Hire RSUs will be set forth
in an award agreement substantially in the form attached hereto as Exhibit A and
will be subject to the terms and conditions of such agreement and the Equity
Plan.  In accordance with Parent’s Equity Grant Policy, the grant date for the
New Hire RSUs will be the business day that is three business days following the
date on which Parent first releases quarterly earnings information following
both your first day of employment and the approval of the award.


You will also be granted an option (“New Hire Option”) to purchase shares of
Parent common stock under the terms of the Equity Plan having a Black-Scholes
value on the date of grant of $2,000,000 at a strike price per share equal to
the fair market value of a share of Parent common stock on the date of grant as
1

--------------------------------------------------------------------------------

determined under the terms of the Equity Plan.  The New Hire Option will vest in
equal installments on each of the first four anniversaries of the date of grant,
subject to your continued employment with the Company.  The specific vesting
schedule and other terms of the New Hire Option will be set forth in an award
agreement substantially in the form attached hereto as Exhibit B and will be
subject to the terms and conditions of such agreement and the Equity Plan.  The
Black-Scholes model utilized by Parent in calculating the value on the date of
grant is subject to assumptions determined by Parent in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Stock Compensation. In accordance with Parent’s Equity Grant Policy, the
grant date for the New Hire Option will be the business day that is three
business days following the date on which Parent first releases quarterly
earnings information following both your first day of employment and the
approval of the award.


Subject to Parent Board approval, you will also be eligible for future long-term
incentive awards commencing in 2017 at the discretion of the Parent Board and
subject to the terms and conditions of the Company’s annual long-term incentive
program as it may exist from time to time.  For purposes of illustration,
Parent’s 2014 and 2015 long-term incentive programs both provided for a 40/60
split of time-based and performance-based restricted stock units, respectively.


You will be eligible to participate in the HMH Holdings (Delaware), Inc. Change
in Control Severance Plan at the Level of a Tier 1 Employee (as defined in such
plan) and in the Company’s ELT Severance Plan at the level of a Tier 1 Employee
(as defined in such plan), and in accordance with the terms and conditions
thereof.  Copies of these plans are enclosed for your reference.


Additionally, the Company will cover the costs associated with your ongoing
professional development that is reasonably acceptable to both you and the
Company.


This is a Boston, Massachusetts based position and requires you to consistently
work full-time from the Boston office.  Enclosed is a relocation package
describing the relocation benefits for which you will be eligible, as modified
by this paragraph. Prior to your relocation (and for no longer than 12 months
from your date of hire), the Company will provide you with temporary living
assistance as set forth in the relocation package. Your receipt of relocation
benefits is contingent on your signing and returning the Relocation Repayment
Agreement form included in the package.


You will be eligible for up to 20 vacation days annually, which will be
pro-rated in 2016 based on your start date.  Vacation time is accrued on a
monthly basis.  For a calculation of the exact amount of vacation time for which
you are eligible this year, please refer to the HMH Employee Guide or contact
your HR Business Partner.  In addition, you may be eligible for paid Company
holidays and occasional absence days as described in the Employee Guide.

You will be eligible to participate in the Company’s employee benefit programs. 
If you choose to enroll, unless otherwise described in the terms of any employee
benefit plan, benefits coverage will commence on the first day of the month,
following 30 days from your start date.  In order to participate in any of the
Company’s employee benefit programs, you must complete the enrollment process
for such programs within your first 30 days of employment.


Your employment with the Company will be “At-Will,” meaning that either you or
the Company may terminate the employment relationship for any reason or no
reason, at any time, with or without notice.  Nothing in this letter should be
interpreted as creating an employment contract between you and the Company.

I have enclosed several documents that you must complete and bring with you,
along with proper identification, to Human Resources on your first day: an
Indemnification Agreement, a Confidentiality and Intellectual Property
Agreement, a Non-Competition and Non-Solicitation Agreement, a federal W-4 form,
a state W-4 form, a borrowed vacation agreement and an Emergency Contact
Information form.

You will be receiving a separate email with instructions on how to initiate the
electronic I-9 work authorization process.  Your work authorization
documentation will need to be reviewed within three days
2

--------------------------------------------------------------------------------

of your start date.  Your HR Representative will review these documents with you
and complete the process.

By accepting this offer of employment, you agree that during your employment
with the Company, you will abide by all Company policies and standards of
conduct. Any violation of the Company’s policies or standards of conduct may be
grounds for immediate termination from employment.

By accepting this offer of employment, you represent that you are not bound by
any employment contract, non-competition agreement, restrictive covenant or
other restriction preventing you from entering employment with or performing
your job responsibilities for the Company, or which is any way inconsistent with
the terms of this letter.

This letter sets forth the terms of your employment with the Company and
supersedes any prior oral or written communications.  To accept this offer of
employment, please sign and return a copy of this letter to us by March 10. 
Your signature below indicates that you understand and agree to the terms set
forth in this letter.  If you do not return this letter to us by March 10 this
offer will expire.  Please scan and e-mail this offer letter, with your
signature, to my attention at bridgett.paradise@hmhco.com.  Handwritten changes
to this letter are not valid unless authorized and signed by me. If you have any
questions, please call me directly at 617-351-3400.


We are very enthusiastic about you joining Houghton Mifflin Harcourt Publishing
Company.  We look forward to working with you and hope that our relationship
proves to be a mutually rewarding one.






Cordially,                                                          
                                                  


/s/ Bridgett Paradise



Bridgett Paradise
EVP Human Resources & Chief People Officer




Agreed to and accepted:


/s/ Joseph P. Abbott, Jr.
March 10, 2016
Signature
Date



 

3

--------------------------------------------------------------------------------